DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 27-28) in the reply filed on 05/24/2022 is acknowledged.
Claims 1-3, 5-11, 15-16, 18-19, 21-23, 25 and 27-28 are currently pending.
Claims 1-3, 5-11, 15-16, 18-19, 21-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
The Restriction Requirement is made Final. 

Claims 27-28 have been examined on their merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (Cytotechnology 2016) in view of Stoychev et al (Soft Matter, 2011, -from IDS filed 05/24/2022) and Fernandes et al (Adv Drug Deliv Rev, 2012).
Regarding claims 27-28, Gupta teach a method of culturing induced pluripotent stem cells in a spinner flask in combination with microcarriers (Title, abstract, page 47, column 2). The microcarriers are first incubated with a suspension of cells under static conditions to facilitate cell attachment (cells were inoculated with the carriers in a low adherence dish, page 47, column 2). Then the carriers with the cells were transferred to the spinner flasks and incubated under dynamic conditions (the speed of the motor was precisely regulated) (page 47, column 2). The cells are eventually harvested from the microcarriers (page 48. Column 2).
Gupta, does not teach the use of microcarriers that are hollow and have open and closed configurations.
Stoychev teach encapsulation of cells using a thermoresponsive self-folding microcapsule (microcarrier) capable of controlled capture and release of cells   (abstract). The crosslinked PNIPAM layer of the microcapsule swells and shrinks in response to temperature (thermal actuation) which allows for reversable encapsulation of cells (page 3277, column 2). Increasing the temperature led to shrinking of the polymer layer and unfolding of the capsules (shifting from close to open configuration) (page 3278, column 1). A decrease in temperature results in swelling and folding of the polymer capsules and encapsulation of the cells (shifting from open to closed configuration) (page 3278, column 2). The cells are harvested from the capsules upon unfolding at elevated temperatures (page 3278, column 2-page 3279, column 1).
Fernades teach the use of self-folding containers for encapsulation and delivery of drugs (Title). Fernades teach that self-folding polymeric containers have been successfully used to encapsulate a variety of cell types including fibroblasts and pancreatic beta cells (mammalian cells) as well as yeast cells and refers specifically to the Stoychev reference method (section 4.3, page 8). Fernandes teach that self-folding offers unprecedented precision of spatio-temporal controlled release which is important for replicating 3D cellular microenvironments (section 4.2, page 8). For cell encapsulation, the ability to precisely pattern porosity on the container in all three dimensions enhances diffusion and consequently cell viability (section 4.3, page 8).
One of ordinary skill in the art would have been motivated to use the thermoresponsive self-folding microcapsules (microcarriers) of Stoychev in the method of Gupta to encapsulate the iPSCs of Gupta because Fernandes teach that these type of self-folding microcapsules offer unprecedented precision of spatio-temporal controlled release which is important for replicating 3D cellular microenvironments and for the ability to precisely pattern porosity on the self-folding microcapsules in all three dimensions which enhances diffusion and consequently cell viability. One of ordinary skill in the art would include the Stoychev steps for adjusting the temperature for loading the cells into the self-folding microcapsule by shifting from a closed configuration to an open configuration to encapsulate the cells and then back to a closed configuration to culture the cells and then back to an open configuration to harvest the cells. One of ordinary skill in the art would have had a reasonable expectation of successfully modifying the self-folding microcapsule to use polymers that open and close at temperatures suitable for the desired cell type because Fernades teach that self-folding polymeric containers can be used for a variety of cell types including mammalian cells.
Therefore the combined teachings of Gupta et al, Stoychev et al and Fernandes et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632